       Case 1:19-cv-03129 Document 1 Filed 05/25/19 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X

SUKEUNG KIM,                                                         Civil Case No. ______________

                          Plaintiff,
                                                                     NOTICE OF REMOVAL
                 -against-

ASIANA AIRLINES, INC., HYUNG MAN CHOI,
Individually, and AMY SOE, Individually,

                          Defendants.

---------------------------------------------------------------- X

TO:     UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK:

        Pursuant to 28 U.S.C. § 1441, et seq., defendants Asiana Airlines, Inc., Hyung Man Choi,

and Amy Soe, hereby removes the state court action, Sukeung Kim v. Asiana Airlines, Inc., Hyung

Man Choi, and Amy Soe, Index Number 707420/19, Supreme Court of the State of New York,

County of Queens, to the United States District Court for the Eastern District of New York.

Removal is warranted under 28 U.S.C. § 1441(a) because Plaintiff’s Complaint asserts claims

arising under federal law over which this Court has original jurisdiction pursuant to 20 U.S.C. §

1331. Additionally, Plaintiff’s related state and common law claims arise from the same case or

controversy as Plaintiff’s federal law claim(s) and are therefore subject to this Court’s

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        In support of this notice and grounds for removal, Defendant states as follows:

                          1.       The Complaint in this action was served upon Defendant on or about

                 May 6, 2019.




                                                         1
        Case 1:19-cv-03129 Document 1 Filed 05/25/19 Page 2 of 5 PageID #: 2




                          2.     A copy of the Complaint is attached hereto as Exhibit A. In

                accordance with 28 U.S.C. § 1446(a), Plaintiff’s Affidavit of Service upon Asiana

                Airlines is attached hereto as Exhibit B, respectively, as well as a complete state

                court docket history attached hereto as Exhibit C. The aforementioned constitute

                all of the process, pleadings, and orders served on Defendant prior to its removal of

                this action.

                          3.     In the Complaint, Plaintiff alleges claims of employment

                discrimination and retaliation under Title VII of the Civil Rights Act of 1964 (“Title

                VII”), the New York State Executive Law (“NYSEL”) and the New York City

                Administrative Code (“NYCAC”). See, Ex. A.

 I.   Jurisdictional Basis for Removal – Federal Question

                          4.     Under the Federal Rules of Civil Procedure, 28 U.S.C. § 1331, this

                Court has original jurisdiction over all claims arising under the laws of the United

                States.

                          5.     Here, Plaintiff’s claims of employment discrimination and

                retaliation under Title VII constitute claims being brought under the laws of the

                United States.

                          6.     Accordingly, this action presents claims arising under the laws of

                the United States, thereby conferring jurisdiction on this Court pursuant to 28

                U.S.C. § 1331.


II.   Supplemental Jurisdiction over Plaintiff’s Additional Claims – Same Case or
      Controversy

                          7.     In addition to jurisdiction over any of Plaintiff’s claims under

                federal law, this Court has supplemental jurisdiction over any of Plaintiff’s related


                                                  2
         Case 1:19-cv-03129 Document 1 Filed 05/25/19 Page 3 of 5 PageID #: 3




                 state and common law claims. Specifically, 28 U.S.C. § 1367 confers jurisdiction

                 to this Court over all claims which form part of the same case or controversy as the

                 claim(s) over which the Court has original jurisdiction.

                        8.      Plaintiff’s employment discrimination and retaliation claims under

                 Title VII, the NYSEL, and the NYCAC clearly stem directly from the same

                 common set of alleged facts and circumstances.

III.   Removal to this Court is Otherwise Proper

                        9.      This notice is being filed within 30 days of service upon Defendant,

                 and thus is timely under 28 U.S.C. § 1446(b).

                        10.     The United States District Court for the Eastern District of New

                 York embraces the county in which the state court action is now pending, and thus

                 this Court is the proper venue for this action.

                        11.     In accordance with 28 U.S.C. § 1446(d), Defendant is filing written

                 notice of this removal with the Clerk of the Supreme Court of the State of New

                 York, County of Queens, and a Notice of Filing of Notice of Removal, together

                 with this Notice of Removal, are being served upon Plaintiff.

                        12.     If any questions arise as to the propriety of the removal of this

                 action, Defendant requests the opportunity to brief any disputed issues and to

                 present oral argument in support of the position that this case is properly removable.

                        13.     Nothing in this Notice of Removal shall be interpreted as a waiver

                 or relinquishment of Defendant’s rights to assert any defense or affirmative matter

                 including, without limitation, the defenses of: 1) lack of jurisdiction over the

                 person, 2) improper venue, 3) insufficiency of process, 4) insufficiency of service



                                                   3
      Case 1:19-cv-03129 Document 1 Filed 05/25/19 Page 4 of 5 PageID #: 4




               of process, 5) improper joinder of claims and/or parties, 6) failure to state a claim,

               7) statute of limitations, 8) laches, or 7) any other procedural or substantive defense

               available under state or federal law.


         WHEREFORE, Defendant respectfully removes this action from the Supreme Court of

the State of New York, County of Queens, to this Court, pursuant to 28 U.S.C. § 1441.


Dated:         New York, New York
               May 24, 2019

                                              GORDON REES SCULLY MANSUKHANI, LLP


                                              BY: /s/Mercedes Colwin
                                              Mercedes Colwin
                                              Jeffrey Camhi
                                              One Battery Park Plaza, 28th Floor
                                              New York, NY 10004
                                              (212) 269-5500
                                              Attorneys for Defendants, Asiana Airlines, Inc.,
                                              Hyung Man Choi, and Amy Soe,




                                                 4
      Case 1:19-cv-03129 Document 1 Filed 05/25/19 Page 5 of 5 PageID #: 5




                                CERTIFICATE OF SERVICE

       This is to certify that the foregoing Notice of Removal, with exhibits, together with the
Notice to Plaintiff of Filing of Notice of Removal, was sent via electronic mail on the 24th day of
May 2019 to:

               Jessica Massimi, Esq.
               45 Broadway, Suite 620
               New York, NY 10006
               jmassimi@tpglaws.com
               Attorney for Plaintiff


                                                     /s/ Jeffrey Murphy
                                                     Jeffrey Murphy




                                                5
